Justice RIVERA-SOTO,
concurring in part and dissenting in part.
In this appeal, the Court is asked to address the admissibility of statements made by two of the State’s witnesses: Karine Martin and Tyson Privott. The majority concludes that the trial court properly admitted Privott’s pretrial statement but that, by the admission of Martin’s pre-trial statement, “defendants were denied their constitutional right to confront Martin,” ante at 317, 24 A.3d at 761. According to the majority, that conclusion requires the reversal of the manslaughter and weapons offenses convictions and sentences of defendants Timyan Cabbell and John Calhoun.
To the extent the majority affirms the admissibility of Privott’s pre-trial statement, I concur. However, I must dissent in respect of the majority’s conclusion that defendant’s Confrontation Clause1 rights were violated by the admission of Martin’s pre-trial statement.
In my view, the Appellate Division’s analysis and results in respect of the propriety of admitting Martin’s pre-trial statement are unassailable and deserving of quoting at length. The Appellate Division explained:
We first address the contention by both defendants that their respective rights to confrontation guaranteed by the Sixth Amendment were violated by the trial judge’s admission into evidence of Martin’s pretrial statement to the police after she refused to testify at the trial____
In Martin’s statement she said she witnessed the entire incident, identified defendant Cabbell as the driver of the car and one of the shooters, and identified defendant Calhoun as the other shooter. However, when called to the witness stand, Martin refused to testify even when told by the trial judge that she faced incarceration for contempt. She then acknowledged that she had given a statement to the police and that what she said in it was true, but she still declined to testify. The trial judge noted for the record that Martin was “extremely traumatized” and was “shaking, crying, obviously in fear of something and so much in fear *341that she is willing to arguably face repetitive eighteen-month sentences for refusing to testify.” Later the judge opined that Martin was terrified because “she had been threatened by at least one of the defendants.”
The trial judge held a Rule 104 hearing pursuant to State v. Gross, 121 N.J. 1 [577 A.2d 806] (1990), to determine the reliability of Martin’s earlier statement to police, as well as her statement that she was “high” at the time she gave the statement. During the hearing, Martin became more responsive to questions posed by the Prosecutor, admitting she was near the scene of the shooting and that she heard gunshots. However, she said she could not remember if she saw either of the defendants or how many shots were fired. She again admitted to having given a statement to the police and that the statement was the truth but claimed that she could not remember anything from the statement. The court then invited counsel for both defendants to cross-examine. Only Calhoun’s defense counsel conducted a cross-examination, which simply clarified that Martin had given the statement to police, that what was in it was true, and that she could not remember what she had said.
When the [p]rosecutor tried to use Martin’s statement to refresh her memory, she acknowledged that the statement was in fact the one she had given but still claimed not to remember anything from the statement. She said that she was high both on the night of the shooting and when she gave the statement to police. The only cross-examination on this issue was conducted by Cabbell’s counsel, who verified that Martin claimed to be under the influence both at the time of the shooting and when she gave the statement.
The trial judge evaluated the reliability of Martin’s prior statement in accordance with the fifteen factors set forth in State v. Gross.
The trial judge held that under the preponderance of the evidence standard set forth in Gross as to the relevant factors, Martin’s prior statement to the 'police was reliable. He then permitted the State to use her statement to the police as substantive evidence under the recorded recollection exception to the hearsay rule. N.J.R.E. 803(e)(5) states:
A statement concerning a matter about which the witness is unable to testify fully and accurately because of insufficient present recollection if the statement is contained in a writing or other record which (A) was made at a time when the fact recorded actually occurred or was fresh in the memory of the witness, and
(B) was made by the witness or under the witness’ direction or by some other person for the purpose of recording the statement at the time it was made, and
(C) the statement concerns a matter of which the witness had knowledge when it was made, unless the circumstances indicate that the statement is not trustworthy; provided that when a witness does not remember part or all of the contents of a writing, the portion the witness does not remember may be read into evidence but not introduced as an exhibit over objection.
Defendants argue that regardless of the issue of the admissibility of Martin’s statement under the hearsay exception, the court erred in admitting the statement because defendants were denied their constitutional right of confrontation.
The Sixth Amendment to the United States Constitution and Article I, Paragraph X of our State Constitution both provide a criminal defendant with “the right *342to ... be confronted with the witnesses against him.” U.S. Const, amend. VI; N.J. Const, art. I, II10. The Sixth Amendment and the New Jersey Constitution “prohibit the use of out-of-court testimonial hearsay, untested by cross-examination, as a substitute for in-court testimony.” State ex rel. J.A., 195 N.J. 324, 342 [949 A.2d 790] (2008). See also Crawford v. Washington, 541 U.S. 36, 124 S.Ct 1354, 158 L.Ed.2d 177 (2004).
There is no question that Martin’s statement to law enforcement officers investigating a crime was testimonial in nature since the purpose of her interview by the police was “to establish or prove past events, relevant to later criminal prosecution.” Davis v. Washington, 547 U.S. 813, 822, 126 S.Ct. 2266, 2273-74, 165 L.Ed.2d 224, 237 (2006). See also State v. Coder, 198 N.J. 451, 460-61 [968 A.2d 1175] (2009). The Sixth Amendment’s Confrontation Clause bars the “admission of testimonial statements of a witness who did not appear at trial unless he was unavailable to testify, and the defendant had a prior opportunity for cross-examination.” Davis, supra, 547 U.S. at 821, 126 S.Ct at 2273,165 L.Ed.2d at 236. See also State v. Branch, 182 N.J. 338, 350 [865 A.2d 673] (2005).
The trial record shows that each defendant had the opportunity to cross-examine Martin during the Rule 104 hearing. The fact that they limited their cross-examination does not equate to the denial of the constitutional right of confrontation.
In State v. Nyhammer, 197 N.J. 383, 388 [963 A.2d 316] (2009), the Supreme Court considered the admission of a child’s videotaped statements implicating the defendant in sexually abusing her. In upholding the admission of the videotape under the “tender years” exception to the hearsay rule, N.J.R.E. 803(e)(27), the Court rejected the defendant’s claim that his right of confrontation had been abridged, noting that defense counsel had the opportunity to cross-examine the child on the core allegations in the statement but decided not to do so. Nyhammer, supra, 197 N.J. at 413 [963 A.2d 316].
In the present ease, defendants twice had the opportunity to cross-examine Martin regarding the core portions of her police statement that incriminated them. As defendants failed to pursue their questioning of Martin when they had the opportunity to do so, they cannot now claim that they were denied the right of confrontation. Therefore, Martin’s out-of-court statement made to the police was properly read to the jury.
[ (footnotes omitted).]
That recitation of the factual findings and the analysis, reasoning and conclusions flowing therefrom are compelling and, in the end, dispositive. Because the majority needlessly rejects those findings and conclusions, I respectfully dissent.
For reversal and remandment — Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN and HOENS — 5.
For concurrence in part; dissent in part — Justice RIVERA-SOTO — 1.

 See U.S. Const, amend. VI ("In all criminal prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses against him[.]"); N.J. Const, art. I, 1110 ("In all criminal prosecutions the accused shall have the right ... to be confronted with the witnesses against him[J”).